



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Donoghue, 2019 ONCA 534

DATE: 20190624

DOCKET: C66288

Brown, Miller and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Leonard Donoghue

Appellant

Anthony Marchetti, for the appellant

Adam Wheeler, for the respondent

Heard and released orally: June 21, 2019

On appeal from the convictions entered on August 16, 2018
    by Justice Feroza Bhabha of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant was found guilty of break and enter of a dwelling house
    and other offences. The case rested on a glove that was found in a purse on the
    kitchen counter of the house that was broken into. The glove was deposited by
    the perpetrator.

[2]

In an agreed statement of fact it was admitted that the appellants DNA
    was found in the glove. However, the Crown called no expert evidence on the
    characteristics of DNA evidence or how it may be transferred. Also, there was
    no evidence on the issue of whether the appellants DNA was the sole profile on
    the glove.

[3]

The evidence established that the appellant was connected to the glove.
    The evidence further established that the glove was clearly connected to the
    commission of the crime. However, standing alone, the DNA evidence led at trial
    was incapable of bearing the burden of proving that the appellant left the
    glove at the scene of this break and enter.

[4]

Accordingly, we find the verdicts unreasonable. The appeal is allowed,
    the convictions are set aside and acquittals entered in their place.

David
    Brown J.A.

B.W.
    Miller J.A.

G.T.
    Trotter J.A.


